265 F. Supp. 492 (1967)
Peggy J. CONNOR et al., Plaintiffs,
v.
Paul B. JOHNSON et al., Defendants.
Civ. A. No. 3830.
United States District Court S. D. Mississippi, Jackson Division.
March 3, 1967.
Judgment Affirmed March 27, 1967.
*493 Alvin J. Bronstein, Jackson, Miss., and Peter Marcuse, Waterbury, Conn., for plaintiffs.
Joe T. Patterson, Atty. Gen. of Mississippi, and Martin R. McLendon, Asst. Atty. Gen., Jackson, Miss., for defendants.
Before COLEMAN, Circuit Judge, and COX and RUSSELL, District Judges.
Judgment Affirmed March 27, 1967. See 87 S. Ct. 1174.

OPINION OF THE COURT
COLEMAN, Circuit Judge.
This Court in this cause has heretofore found it necessary to hold unconstitutional the reapportionment of both the House of Representatives and the Senate in the Mississippi Legislature as it was attempted in 1962, see 256 F. Supp. 962, July 22, 1966. By reference, we now incorporate that opinion into (and make it a part of) what is now about to be written and done.
Under the 1962 Reapportionment, as declared unconstitutional, the membership in the House of Representatives varied, either over or under, in excess of ten per cent of the norm in sixty-five of the eighty-two counties. In thirty-eight instances the variation was more than twenty-five per cent. In the forty-nine senatorial districts there were thirty-five which varied in excess of ten per cent. Obviously, under the one man one vote rule, this could not stand.
Rather than undertaking the exercise of equity powers and ourselves reapportioning the House and Senate, we expressly requested the Legislature to do so, 256 F. Supp., at 968.
The Governor called the Legislature into special session on November 9, 1966. Senate Bill No. 1504 was passed by both houses of the Legislature and approved by the Governor on December 1, 1966.
Tables showing in detail the apportionment of the 52 Senate seats and the 122 House seats as attempted by Senate Bill No. 1504 will be attached to and made a part of this opinion as Appendix 1.
An examination of Appendix 1 will show that under this statute twenty-five of the forty-one senatorial districts, established for the election of 52 senators, varied from the norm (41,887) by more than ten per cent, either over or under. There were such glaring variations as 32.55% and 30.02%, as well as ten others in excess of fifteen per cent.
A similar examination as to the House of Representatives reveals that of the seventy-two districts set up for the election of 122 representatives, thirty varied from the norm (17,854) by more than ten per cent, either over or under. There were such widespread margins as 41.60%, 34.87%, 33.81%, and 30.46%.
After requiring briefs of the parties, this Court convened on January 9, 1967, to consider the validity of these plans. On that very day the Supreme Court of the United States decided Swann v. Adams, No. 136, October Term, 1966, 385 U.S. 440, 87 S. Ct. 569, 17 L. Ed. 2d 501.
To obtain and study a copy of that decision before proceeding further, the Court adjourned until the next day. An examination of the decision made it crystal clear that Senate Bill No. 1504 was fatally defective unless the variations *494 above described could be explained on the basis of rational state policy, such as the integrity of political subdivisions, the maintenance of compactness and contiguity in legislative districts, or the recognition of natural or historical boundary lines.
We then entered a formal order giving the State an opportunity to offer such explanations. Since the Mississippi Legislature keeps no stenographic report of its debates and requires no formal committee reports other than recommendations as to passage or rejection, it was impossible for the Attorney General to file such an explanation.
Therefore, under the standards required by Swann v. Adams, supra, we hereby find Senate Bill 1504 to be unconstitutional on its face, null and void.
The primaries for the nomination of candidates for the House and Senate for the 1968-1972 term are scheduled by law for August 8, 1967, with the general election to follow on November 7. There is no alternative now to doing that which we have tried so hard to avoid. The equity powers of this Court must be exercised and we must proceed to order a reapportionment which will meet constitutional standards. To do otherwise could leave the Government of the State of Mississippi in what could be, or could become, chaos.
We expressly point out that the exercise of this unavoidable judicial duty cannot, does not, and will not in any way tie the hands of the Legislature at any time to adopt and enact any plan of its own for the reapportionment of its membership so long as it complies with Constitutional requirements.
We have dismissed as utterly impractical any idea of requiring the election to be held state-at-large. Any effort to reapportion by Congressional Districts would suffer the same disadvantages or difficulties, even if on a less acute scale.
After exhaustive deliberation, including the consideration of all reasonable alternatives which have occurred to us, we now proceed to lay out districts for the election of Senators and Representatives in the Mississippi Legislature so that the 2,178,141 inhabitants will as nearly as possible be equally represented in compliance with the one man one vote rule as enunciated by Swann v. Adams, supra.
In doing this we simply consider the State of Mississippi as a "big house" which must, in one instance be divided into 52 rooms containing substantially the same number of occupants and, in the other must be divided into 122 rooms. This has to be done, of course, within immovable exterior boundaries and within permissible tolerances.
This can be done only through the use of county boundaries and county population figures. Being predominantly a rural state, Mississippi has no other useful population measuring stick. We recognize also that counties are frequently divided from each other by natural boundaries, such as the considerable number of rivers and other large streams within our borders, as the map will verify. We have also taken into consideration the location and courses of state highways as means of communication between the people of one county and the people of other counties placed in the same district. We have consulted county groupings as to judicial districts as giving some evidence of the convenience of the public in the effective exercise of the elective process.
The overpowering consideration, however, has been to make the elective districts as nearly equal as possible in population, without discrimination or favoritism of any kind. We hereby find and adjudicate as a fact that this has been accomplished, considering that it primarily had to be done within the context of county boundaries and county population figures.
Pursuant to this approach it is hereby determined that the Districts for the *495 election of the 52 Senators and the 122 Representatives in the Mississippi Legislature shall be and they are established as follows:


               For the Election of Senators
District                                                 No. of
  No.            Counties                               Senators
   1     DeSoto and Tate                                   1
   2     Lafayette and Marshall                            1
   3     Benton, Pontotoc, and Union                       1
   4     Alcorn and Tippah                                 1
   5     Itawamba, Prentiss, and Tishomingo                1
   6     Lee                                               1
   7     Quitman and Tunica                                1
   8     Coahoma                                           1
   9     Panola and Yalobusha                              1
  10     Grenada and Tallahatchie                          1
  11     Calhoun, Chickasaw, Clay, and Monroe              2
  12     Lowndes                                           1
  13     Noxubee and Oktibbeha                             1
  14     Choctaw, Webster, and Winston                     1
  15     Attala, Carroll, and Montgomery                   1
  16     Bolivar and Washington                            3
  17     Sunflower                                         1
  18     Leflore                                           1
  19     Holmes and Humphreys                              1
  20     Issaquena, Sharkey, and Yazoo                     1
  21     Warren                                            1
  22     Madison, Rankin, and Scott                        2
  23     Leake and Neshoba                                 1
  24     Clarke, Kemper, Lauderdale, and Newton            3
  25     Covington, Jasper, and Smith                      1
  26     Jefferson Davis, Lawrence, and Simpson            1
  27     Hinds                                             5
  28     Claiborne and Copiah                              1
  29     Franklin, Jefferson, and Lincoln                  1
  30     Adams                                             1
  31     Amite, Pike, Walthall, and Wilkinson              2
  32     Forrest, Lamar, and Marion                        2
  33     Jones and Wayne                                   2
  34     Hancock, Pearl River, and Stone                   1
  35     Harrison                                          3
  36     George, Greene, Jackson, and Perry                2

*496 As previously noted, allocating 52 Senators to a total population of 2,178,141 fixes the population norm per Senator at 41,887. We hereto attach and make a part of this opinion as Appendix 2 a detailed table of population by counties and districts as affected by this apportionment. It is noted that only six districts vary from the norm in excess of ten percent. These are as follows:
  District 5, 12.011% over the norm.
  District 8, 10.325% over the norm.
  District 12, 11.345% over the norm.
  District 18, 12.546% over the norm.
  District 19, 10.270% over the norm.
  District 29, 10.266% over the norm.
From 1890 to 1962, District 5 stood as we now constitute it. The people of that District are accustomed to electing their Senator as a unit.
Districts 8, 12, and 18 are single county Districts. These counties clearly have more than enough inhabitants to elect a Senator within and of themselves without being combined with another county or other counties. Since 4,188 people are enough to cause a variation of 10% and since none of these variations is as much as 13% we have concluded that the best interests of these people would be served by allowing them to elect their own Senators. Moreover, in a total statewide plan it is impossible to avoid these variations at some point in the State.
Districts 19 and 29 are contiguous, have similar economic interests, and especially comply with the rule of compactness.
The Order of the Court will provide, in keeping with prior Mississippi statutes on the subject, that in Districts electing more than one Senator, the same will be nominated and elected by POSTS as to each member.
It is further noted that in the 16th Senatorial District the County of Bolivar and the County of Washington each have a population in excess of the norm for one Senator, but not enough for two. It will therefore be further ordered that the Senator for Post 1 shall be nominated and elected from Washington County, the Senator for Post 2 shall be nominated and elected from Bolivar County, and for Post 3 from the District at large.
The Districts for the election of 122 Representatives in the Mississippi Legislature shall be and they are established as follows:


                      House of Representatives
                                                           Number
District                                                   of Representatives
  No.             Counties
   1      Alcorn and Tishomingo                                2
   2      Prentiss                                             1
   3      Tippah and Union                                     2
   4      Benton, DeSoto, and Marshall                         3
   5      Tate                                                 1
   6      Tunica                                               1
   7      Coahoma and Quitman                                  4
   8      Lafayette and Panola                                 3
   9      Pontotoc                                             1
  10      Itawamba and Lee                                     3
  11      Monroe                                               2
  12      Chickasaw                                            1
  13      Calhoun                                              1
  14      Tallahatchie and Yalobusha                           2
  15      Leflore and Sunflower                                5
  16      Bolivar                                              3



*497
District                                                   of Representatives
  No.             Counties
  17      Issaquena, Sharkey, and Washington                     5
  18      Humphreys                                              1
  19      Holmes and Yazoo                                       3
  20      Grenada and Montgomery                                 2
  21      Attala and Carroll                                     2
  22      Choctaw and Webster                                    1
  23      Clay                                                   1
  24      Lowndes and Oktibbeha                                  4
  25      Winston                                                1
  26      Noxubee                                                1
  27      Kemper and Neshoba                                     2
  28      Leake                                                  1
  29      Madison                                                2
  30      Hinds                                                 10
  31      Claiborne and Warren                                   3
  32      Rankin                                                 2
  33      Scott and Smith                                        2
  34      Newton                                                 1
  35      Lauderdale                                             4
  36      Cl. Ch.                                                 1
  37      Jasper                                                 1
  38      Jefferson Davis and Simpson                            2
  39      Copiah and Lawrence                                    2
  40      Jefferson and Lincoln                                  2
  41      Adams                                                  2
  42      Amite, Franklin, and Wilkinson                         2
  43      Pike                                                   2
  44      Marion and Walthall                                    2
  45      Covington and Jones                                    4
  46      Forrest and Lamar                                      4
  47      Wayne                                                  1
  48      Greene and Perry                                       1
  49      George and Stone                                       1
  50      Hancock and Pearl River                                2
  51      Harrison                                               7
  52      Jackson                                                3

As previously noted, allocating 122 Representatives to a total population of 2,178,141, fixes the population norm per Representative at 17,854. We hereto attach and make a part of this opinion as Appendix 3 a detailed table of population by counties and districts as affected by this apportionment. It is noted that only two districts vary from the norm in excess of ten per cent. These are as follows:
District 13, Calhoun County, 10.715% under the norm.
District 20, Grenada and Montgomery, 11.140% under the norm.
It will be noted that 179 people will vary the Representative norm by one per cent. The variations here involve 126 *498 people in excess of a ten per cent variation in Calhoun County and 202 people in excess of a ten per cent variation in the two counties of Montgomery and Grenada. Lacking any better alternative by possible combinations with adjoining counties (see map, appendix) we cannot allow these small numbers of people (126 in one instance and 202 in the other) to destroy a statewide plan of reapportionment.
Moreover, Calhoun County had to be placed in a four county Senatorial District to meet the standard. From 1890 to 1962, Montgomery and Grenada Counties shared a floater representative, so these counties are accustomed to a joint participation in the legislative elective process. They are closely bound together by Interstate Highway 55 and are in the same judicial district.
The Order of the Court will provide, in keeping with prior Mississippi statutes on the subject, that in Districts electing more than one Representative, the same will be nominated and elected by POSTS as to each Member.
Because Lee County has almost three times the population of Itawamba, we sought to avoid the combination of these two counties in the same district. We found it impossible to observe the norm unless this is done. Moreover, these Counties from 1890 to 1962 shared a floater representative, are closely linked by U.S. Highway 78, and enjoy an unusually close economic solidarity.
Similar considerations and compulsions were encountered in linking Covington with Jones, Lamar with Forrest, and Issaquena and Sharkey with Washington. It may not be amiss for the writer of this opinion to point out that his home County, Choctaw, had to be linked with a County which has more population and more votes. These counties do enjoy many similar interests, however, and indeed were the same County prior to 1874.
These things simply have to be done if we believe that Legislators should represent people and that people are entitled to substantially an equal voice in the selection of their representatives.
As Appendixes 4 and 5, we attach maps showing the geographical outlines of the Senatorial and House Districts, from which it will at once be observed that the districts herein established are contiguous and compact.
In the Seventh District we note that Coahoma County has enough population to meet the requirements for two Representatives on its own, while Quitman has enough for one. It will therefore be further ordered that in the Seventh District for the election of Representatives Posts 1 and 2 will be nominated and elected from Coahoma County, Post 3 will be nominated and elected from Quitman County, and Post 4 will be nominated and elected from the District at large.
Identical considerations require the following similar provisions as to the following Districts.
In the Eighth District, Post 1 will be filled from Lafayette County, Post 2 from Panola County, and Post 3 from the District at large.
In the Fifteenth District, Posts 1 and 2 will be filled from Leflore County, Posts 3 and 4 will be filled from Sunflower County, and Post 5 will be filled from the District at large.
In the Nineteenth District, Post 1 will be filled from Holmes County, Post 2 from Yazoo County, and Post 3 from the District at large.
In the Twenty Fourth District, Posts 1 and 2 will be filled from Lowndes County, Post 3 from Oktibbeha County, and Post 4 from the District at large.
This procedure insures each county of that representation to which the norm entitled it but also insures the entire district the extra representation which its population justifies.
The Court wishes to especially point out in making this apportionment it has not had before it and has not consulted or considered any population figures in any county or district as to the race of the inhabitants thereof, but *499 it has been the deliberate purpose of this Court that this reapportionment shall be wholly devoid of any racial consideration whatsoever.
The parties to this suit may, within ten days, file one complete proposed plan for the reapportionment of both Houses of the Legislature for the entire State if such parties believe and are prepared to demonstrate that such plan more nearly complies than the one herein described with the one man one vote rule and Swann v. Adams. Such plan shall also, of course, take into consideration all appropriate matters of state policy permitted by Swann v. Adams. Such plan may be accompanied by short memoranda or briefs, at the option of the parties, after which the plan will be thoroughly considered by the Court.
Upon the completion of such consideration, this Court will then enter its interlocutory order implementing this opinion and change or changes, if any, considered advisable in light of the recommendations of the parties.
As provided by Fed.Rules Civ.Proc. rule 52, this opinion shall constitute our findings of fact in this cause and the Court concludes as a matter of law that the reapportionment herein devised complies with the one man one vote rule as required by the Constitution of the United States.
The Court expressly retains full jurisdiction of the parties hereto and the subject matter hereof in order that it may judicially act upon any plan of Reapportionment which may hereinafter be enacted by the Legislature of the State of Mississippi under either the United States Census of 1960 or 1970, it being the true function of the Legislature to make such reapportionment, subject only to Constitutional review by the Courts.
The order of the Court shall provide for a copy of this opinion and order implementing the same, duly certified by the Clerk of this Court, to be served upon the Governor, the Attorney General and the Secretary of State by the United States Marshal as due and sufficient notice hereof; and all Legislators in both Houses of the Mississippi Legislature shall be elected and hold office as herein provided, and not otherwise, until the further orders of this Court.


*500 APPENDIX 1


              APPORTIONMENT OF THE MISSISSIPPI SENATE UNDER THE PROVISIONS
                   OF S. B. 1504, LAWS OF THE SPECIAL SESSION OF 1966
              ------------------------------------------------------------
                                               Members            Rep. by    Over
Dist.                  Population    Total    to Which   No. of    Each      or     % Over
No.    Counties        of Each     Population   Entitled   Members   Member   Under   or Under
-----  --------       ----------   ----------   --------   -------   ------   -----   --------
 1     DeSoto          23,891
       Tate            18,138       42,029      1.003        1     42,029      142       .33
 2     Benton           7,723
       Marshall        24,503
       Tippah          15,093       47,319      1.129        1     47,319    5,432     12.96
 3     Lafayette       21,355
       Panola          28,791       50,146      1.197        1     50,146    8,259     19.71
 4     Alcorn          25,282
       Itawamba        15,080
       Prentiss        17,949
       Tishomingo      13,889       72,200      1.725        2     36,100    5,787-    13.81-
 5     Lee             40,589       40,589      0.969        1     40,589    1,298-     3.09-
 6     Pontotoc        17,232
       Union           18,904       36,136      0.862        1     36,136    5,751-    13.72-
 7     Calhoun         15,941
       Grenada         18,409
       Tallahatchie    24,081
       Yalobusha       12,502       70,933      1.694        2     35,466     6,421-   15.32-
 8     Coahoma         46,212       46,212      1.103        1     46,212     4,325    10.32
 9     Quitman         21,019
       Tunica          16,826       37,845      0.904        1     37,845     4,042-    9.64-
10     Washington      78,638       78,638      1.877        2     39,319     2,568-    6.13-
11     Bolivar         54,464       54,464      1.300        1     54,464    12,577    30.02
12     Sunflower       45,750       45,750      1.092        1     45,750     3,863     9.22
13     Leflore         47,142       47,142      1.125        1     47,142     5,255    12.54
14     Attala          21,335
       Carroll         11,177
       Montgomery      13,320       45,832      1.094        1     45,832     3,945     9.41
15     Chickasaw       16,891
       Clay            18,933       35,824      0.855        1     35,824     6,063-   14.47-
16     Monroe          33,953       33,953      0.811        1     33,953     7,934-   18.94-
17     Lowndes         46,639       46,639      1.113        1     46,639     4,752    11.34
18     Noxubee         16,826
       Oktibbeha       26,175       43,001      1.027        1     43,001     1,114     2.65
19     Choctaw          8,423
       Webster         10,580
       Winston         19,246       38,249      0.913        1     38,249     3,638-    8.68-
20     Kemper          12,277
       Neshoba         20,927       33,204      0.793        1     33,204     8,683-   20.72-
21     Leake           18,660
       Madison         32,904       51,564      1.231        1     51,564     9,677    23.10
22     Holmes          27,096
       Humphreys       19,093       46,189      1.103        1     46,189     4,302    10.27
23     Sharkey         10,738
       Yazoo           31,653       42,391      1.012        1     42,391      .504     1.20
24     Issaquena        3,576
       Warren          42,206       45,782      1.093        1     45,782     3,895     9.29
25     Claiborne       10,845
       Hinds          187,045      197,890      4.724        4     49,472     7,585    18.10
26     Rankin          34,322       34,322      0.819        1     34,322     7,565-   18.06-
27     Newton          19,517
       Scott           21,187       40,704      0.972        1     40,704     1,183-    2.82-
28     Clarke          16,493
       Lauderdale      67,119       83,612      1.996        2     41,806        81-     .19-
29     Jasper          16,909
       Simpson         20,454
       Smith           14,303       51,666      1.233        1     51,666     9,779    23.34
30     Copiah          27,051
       Lawrence        10,215       37,266      0.890        1     37,266     4,621-   11.03-
31     Jefferson       10,142
       Lincoln         26,759       36,901      0.881        1     36,901     4,886-   11.90-
32     Adams           37,730       37,730      0.901        1     37,730     4,157-    9.92-



*501
                                                 Members              Rep. by   Over
Dist.                  Population     Total      to Which   No. of     Each      or      % Over
No.    Counties          of Each    Population   Entitled   Members   Member    Under   or Under
33     Amite            15,573
       Franklin          9,286
       Pike             35,063
       Wilkinson        13,235       73,157       1.747        2      36,578    5,309-    12.67-
34     Marion           23,293
       Walthall         13,512       36,805       0.879        1      36,805    5,082-    12.13-
35     Covington        13,637
       Jefferson Davis  13,540
       Lamar            13,675       40,852       0.975        1      40,852    1,035-     2.47-
36     Jones            59,542
       Wayne            16,258       75,800       1.809        2      37,900    3,987-     9.51-
37     Forrest          52,722       52,722       1.259        1      52,722   10,835     25.86
38     George           11,098
       Greene            8,366
       Perry             8,745
       Stone             7,013       35,222       0.841        1      35,222    6,665-    15.91-
39     Harrison        119,489      119,489       2.853        3      39,829    2,058-     4.91-
40     Jackson          55,522       55,522       1.326        1      55,522   13,635     32.55
41     Hancock          14,039
       Pearl River      22,411       36,450       0.870        1      36,450    5,437-    12.98-
                     ---------    ---------      ------       --      ------   ------     ---
TOTALS & AVERAGES     2,178,141   2,178,141      52.000       52      41,887
                     =======================================================



*502
                      APPORTIONMENT OF THE MISSISSIPPI HOUSE OF REPRESENTATIVES
                UNDER THE PROVISIONS OF S. B. 1504, LAWS OF THE SPECIAL SESSION OF 1966  
                                               Members            Rep. by    Over
Dist.                  Population    Total    to Which   No. of    Each      or     % Over
 No.    Counties        of Each    Population  Entitled  Members  Member    Under  or Under
 15    Alcorn            25,282     25,282      1.416      1      25,282   7,428    41.60
 16    Amite             15,573     15,573      0.872      1      15,573   2,281-   12.77-
 17    Calhoun           15,941     15,941      0.893      1      15,941   1,913-   10.71-
 18    Chickasaw         16,891     16,891      0.946      1      16,891     963-    5.39-
 19    Clarke            16,493     16,493      0.924      1      16,493   1,361-    7.62-
 20    Clay              18,933     18,933      1.060      1      18,933   1,079     6.04
 21    Covington         13,637     13,637      0.764      1      13,637   4,217-   23.61-
 22    DeSoto            23,891     23,891      1.338      1      23,891   6,037    33.81
 23    Grenada           18,409     18,409      1.031      1      18,409     555     3.10
 24    Hancock           14,039     14,039      0.787      1      14,039   3,815-   21.36-
 25    Humphreys         19,093     19,093      1.069      1      19,093   1,239     6.93
 26    Itawamba          15,080     15,080      0.845      1      15,080   2,774-   15.53-
 27    Jasper            16,909     16,909      0.947      1      16,909     945-    5.29-
 28    Jefferson Davis   13,540     13,540      0.759      1      13,540   4,314-   24.16-
 29    Lafayette         21,355     21,355      1.196      1      21,355   3,501    19.60
 30    Lamar             13,675     13,675      0.766      1      13,675   4,179-   23.40-
 31    Leake             18,660     18,660      1.045      1      18,660     806     4.51
 32    Marion            23,293     23,293      1.305      1      23,293   5,439    30.46
 33    Montgomery        13,320     13,320      0.746      1      13,320   4,534-   25.39-
 34    Newton            19,517     19,517      1.093      1      19,517   1,663     9.31
 35    Noxubee           16,826     16,826      0.942      1      16,826   1,028-    5.75-
 37    Pearl River       22,411     22,411      1.255      1      22,411   4,557    25.52
 38    Pontotoc          17,232     17,232      0.965      1      17,232     622-    3.48-
 39    Prentiss          17,949     17,949      1.005      1      17,949      95      .53
 40    Quitman           21,019     21,019      1.177      1      21,019   3,165    17.72
 41    Scott             21,187     21,187      1.187      1      21,187   3,333    18.66
 42    Simpson           20,454     20,454      1.146      1      20,454   2,600    14.56
 43    Smith             14,303     14,303      0.801      1      14,303   3,551-   19.88-
 44    Tallahatchie      24,081     24,081      1.349      1      24,081   6,227    34.87
 45    Tate              18,138     18,138      1.016      1      18,138     284     1.59
 46    Tippah            15,093     15,093      0.845      1      15,093   2,761-   15.46-
 47    Tishomingo        13,889     13,889      0.778      1      13,889   3,965-   22.20-
 48    Tunica            16,826     16,826      0.942      1      16,826   1,028-    5.75-
 49    Union             18,904     18,904      1.059      1      18,904   1,050     5.88
 50    Walthall          13,512     13,521      0.758      1      13,512   4,342-   24.31-
 51    Wayne             16,258     16,258      0.911      1      16,258   1,596-    8.93-
 52    Winston           19,246     19,246      1.078      1      19,246   1,392     7.79
 53    Adams             37,730     37,730      2.113      2      18,865   1,011     5.66
 55    Holmes            27,096     27,096      1.518      2      13,548   4,306-   24.11-
 56    Lee               40,589     40,589      2.273      2      20,294   2,440    13.66
 58    Madison           32,904     32,904      1.843      2      16,452   1,402-    7.85-
 59    Monroe            33,953     33,953      1.902      2      16,976     878-    4.91-
 60    Pike              35,063     35,063      1.964      2      17,531     323-    1.80-
 61    Rankin            34,322     34,322      1.923      2      17,161     693-    3.88-
 63    Yazoo             31,653     31,653      1.773      2      15,826   2,028-   11.35-
 64    Bolivar           54,464     54,464      3.051      3      18,154     300     1.68
 65    Forrest           52,722     52,722      2.953      3      17,574     280-    1.56-
 66    Jackson           55,522     55,522      3.109      3      18,507     653     3.65
 67    Jones             59,542     59,542      3.335      3      19,847   1,993    11.16
 68    Leflore           47,142     47,142      2.640      3      15,714   2,140-   11.98-
 69    Lauderdale        67,119     67,119      3.759      4      16,779   1,075-    6.02-
 70    Washington        78,638     78,638      4.405      4      19,659   1,805    10.10
 71    Harrison         119,489    119,489      6.693      7      17,069     785-    4.39-
 72    Hinds            187,045    187,045     10.476     10      18,704     850     4.76
  1    Choctaw            8,423
       Webster           10,580     19,003      1.065      1      19,003   1,149     6.43
  2    George            11,098
       Stone              7,013     18,111      1.015      1      18,111     257     1.43
  3    Greene             8,366
       Perry              8,745     17,111      0.959      1      17,111     743-    4.16-
  4    Issaquena          3,576
       Sharkey           10,738     14,314      0.801      1      14,314   3,540-   19.82-
  5    Franklin           9,286
       Wilkinson         13,235     22,521      1.261      1      22,521   4,667    26.13
  6    Attala            21,335
       Carroll           11,177     32,512      1.821      2      16,256   1,598-    8.95-



*503
                                                Members             Rep. by    Over
Dist.                Population     Total      to Which    No. of    Each       or      % Over
 No.     Counties     of Each     Population   Entitled   Members   Member    Under    or Under
  7    Benton             7,723
       Marshall          24,503     32,226      1.805      2      16,113   1,741-    9.75-
  8    Copiah            27,051
       Lawrence          10,215     37,266      2.087      2      18,633     779     4.36
  9    Jefferson         10,142
       Lincoln           26,759     36,901      2.067      2      18,450     596     3.33
 10    Kemper            12,277
       Neshoba           20,927     33,204      1.860      2      16,602   1,252-    7.01-
 11    Panola            28,791
       Yalobusha         12,502     41,293      2.313      2      20,646   2,792    15.63
 12    Claiborne         10,845
       Warren            42,206     53,051      2.971      3      17,683     171-     .95-
 13    Lowndes           46,639
       Oktibbeha         26,175     72,814      4.078      4      18,203     349     1.95
 14    Coahoma           46,212
       Sunflower         45,750     91,962      5.151      5      18,392     538     3.01
                      ---------  ---------    -------    ---      ------
TOTALS & AVERAGES     2,178,141  2,178,141    122.000    122      17,854
                    ====================================================



*504 APPENDIX 2


                                 REAPPORTIONMENT OF THE MISSISSIPPI SENATE
                       Population             Members    No. of  Population    Over (+)    % Over (+)
Dist.                   of Each    District   to Which  Members    Per      or Under (-)  or Under (-)
 No.    Counties         County   Population   Entitled  Given    Member       Norm          Norm
  1    DeSoto            23,891
       Tate              18,138     42,029      1.003      1      42,029         142+         .339+
  2    Lafayette         21,355
       Marshall          24,503     45,858      1.095      1      45,858       3,971+        9.480+
  3    Benton             7,723
       Pontotoc          17,232
       Union             18,904     43,859      1.047      1      43,859       1,972+        4.708+
  4    Alcorn            25,282
       Tippah            15,093     40,375       .964      1      40,375       1,512-        3.610-
  5    Itawamba          15,080
       Prentiss          17,949
       Tishomingo        13,889     46,918      1.120      1      46,918       5,031+       12.011+
  6    Lee               40,589     40,589       .969      1      40,589       1,298-        3.099-
  7    Quitman           21,019
       Tunica            16,826     37,845       .904      1      37,845       4,042-        9.650-
  8    Coahoma           46,212     46,212      1.103      1      46,212       4,325+       10.325+
  9    Panola            28,791
       Yalobusha         12,502     41,293       .986      1      41,293         594-        1.418-
 10    Grenada           18,409
       Tallahatchie      24,081     42,490      1.014      1      42,490         603+        1.440+
 11    Calhoun           15,941
       Chickasaw         16,891
       Clay              18,933
       Monroe            33,953     85,718      2.046      2      42,859         972+        2.321+
 12    Lowndes           46,639     46,639      1.113      1      46,639       4,752+       11.345+
 13    Noxubee           16,826
       Oktibbeha         26,175     43,001      1.027      1      43,001       1,114+        2.660+
 14    Choctaw            8,423
       Webster           10,580
       Winston           19,246     38,249       .913      1      38,249       3,638-        8.685-
 15    Attala            21,335
       Carroll           11,177
       Montgomery        13,320     45,832      1.094      1      45,832       3,945+        9.418+
 16    Bolivar           54,464
       Washington        78,638    133,102      3.178      3      44,367       2,480+        5.921+
 17    Sunflower         45,750     45,750      1.092      1      45,750       3,863+        9.222+
 18    Leflore           47,142     47,142      1.125      1      47,142       5,255+       12.546+
 19    Holmes            27,096
       Humphreys         19,093     46,189      1.103      1      46,189       4,302+       10.270+
 20    Issaquena          3,576
       Sharkey           10,738
       Yazoo             31,653     45,967      1.097      1      45,967       4,080+        9.740+
 21    Warren            42,206     42,206      1.008      1      42,206         319+         .761+
 22    Madison           32,904
       Rankin            34,322
       Scott             21,187     88,413      2.111      2      44,206       2,319+        5.536+
 23    Leake             18,660
       Neshoba           20,927     39,587       .946      1      39,587       2,300-        5.491-
 24    Clarke            16,493
       Kemper            12,277
       Lauderdale        67,119
       Newton            19,517    115,406      2.755      3      38,469       3,418-        8.160-
 25    Covington         13,637
       Jasper            16,909
       Smith             14,303     44,849      1.071      1      44,849       2,962+        7.071+
 26    Jefferson Davis   13,540
       Lawrence          10,215
       Simpson           20,454     44,209      1.055      1      44,209       2,322+        5.543+
 27    Hinds            187,045    187,045      4.465      5      37,409       4,478-       10.691-
 28    Claiborne         10,845
       Copiah            27,051     37,896       .905      1      37,896       3,991-        9.528-
 29    Franklin           9,286
       Jefferson         10,142
       Lincoln           26,759     46,187      1.103      1      46,187       4,300+       10.266+
 30    Adams             37,730     37,730       .901      1      37,730       4,157-        9.924-



*505
                     Population                Members    No. of    Population    Over (+)       % Over (+)
Dist.                 of Each      District    to Which   Members       Per      or Under (-)   or Under (-)
 No.     Counties      County     Population   Entitled    Given      Member         Norm           Norm
 31    Amite           15,573
       Pike            35,063
       Walthall        13,512
       Wilkinson       13,235         77,383     1.847          2      38,692        3,195-         7.628-
 32    Forrest         52,722
       Lamar           13,675
       Marion          23,293         89,690     2.141          2      44,845        2,958+         7.062+
 33    Jones           59,542
       Wayne           16,258         75,800     1.810          2      37,900        3,987-         9.518-
 34    Hancock         14,039
       Pearl River     22,411
       Stone            7,013         43,463     1.038          1      43,463        1,576+         3.762+
 35    Harrison       119,489        119,489     2.853          3      39,830        2,057-         4.911-
 36    George          11,098
       Greene           8,366
       Jackson         55,522
       Perry            8,745         83,731     1.999          2      41,866           21-          .050-
                    ---------      ---------    ------         --      ------
TOTALS & AVERAGES   2,178,141      2,178,141    52.000         52      41,887
                    =========================================================



*506 APPENDIX 3


                       REAPPORTIONMENT OF THE MISSISSIPPI HOUSE OF REPRESENTATIVES
                       Population             Members    No. of  Population    Over (+)    % Over (+)
Dist.                   of Each    District   to Which  Members    Per      or Under (-)  or Under (-)
 No.    Counties         County   Population   Entitled  Given    Member       Norm          Norm
  1    Alcorn            25,282
       Tishomingo        13,889     39,171      2.194      2      19,585       1,731+        9.695+
  2    Prentiss          17,949     17,949      1.005      1      17,949          95+         .532+
  3    Tippah            15,093
       Union             18,904     33,997      1.904      2      16,999         855-        4.759-
  4    Benton             7,723
       DeSoto            23,891
       Marshall          24,503     56,117      3.143      3      18,706         852+        4.772+
  5    Tate              18,138     18,138      1.016      1      18,138         284+        1.591+
  6    Tunica            16,826     16,826       .942      1      16,826       1,028-        5.758-
  7    Coahoma           46,212
       Quitman           21,019     67,231      3.765      4      16,808       1,046-        5.859-
  8    Lafayette         21,355
       Panola            28,791     50,146      2,809      3      16,715       1,139-        6.380-
  9    Pontotoc          17,232     17,232       .965      1      17,232         622-        3.484-
 10    Itawamba          15,080
       Lee               40,589     55,669      3.118      3      18,556         702+        3.932+
 11    Monroe            33,953     33,953      1.902      2      16,977         877-        4.912-
 12    Chickasaw         16,891     16,891       .946      1      16,891         963-        5.394-
 13    Calhoun           15,941     15,941       .893      1      15,941       1,913-       10.715-
 14    Tallahatchie      24,081
       Yalobusha         12,502     36,583      2.049      2      18,291         437+        2.448+
 15    Leflore           47,142
       Sunflower         45,750     92,892      5.202      5      18,578         724+        4.055+
 16    Bolivar           54,464     54,464      3.051      3      18,155         301+        1.686+
 17    Issaquena          3,576
       Sharkey           10,738
       Washington        78,638     92,952      5.206      5      18,590         736+        4.122+
 18    Humphreys         19,093     19,093      1.069      1      19,093       1,239+        6.929+
 19    Holmes            27,096
       Yazoo             31,653     58,749      3.291      3      19,583       1,729+        9.684+
 20    Grenada           18,409
       Montgomery        13,320     31,729      1.777      2      15,865       1,989-       11.140-
 21    Attala            21,335
       Carroll           11,177     32,512      1.821      2      16,256       1,598-        8.950-
 22    Choctaw            8,423
       Webster           10,580     19,003      1.065      1      19,003       1,149+        6.436+
 23    Clay              18,933     18,933      1.060      1      18,933       1,079+        6.043+
 24    Lowndes           46,639
       Oktibbeha         26,175     72,814      4.078      4      18,203         349+        1.955+
 25    Winston           19,246     19,246      1.078      1      19,246       1,392+        7.797+
 26    Noxubee           16,826     16,826       .942      1      16,826       1,028-        5.758-
 27    Kemper            12,277
       Neshoba           20,927     33,204      1.860      2      16,602       1,252-        7.012-
 28    Leake             18,660     18,660      1.045      1      18,660         806+        4.514+
 29    Madison           32,904     32,904      1.843      2      16,452       1,402-        7.853-
 30    Hinds            187,045    187,045     10.476     10      18,704         850+        4.761+
 31    Claiborne         10,845
       Warren            42,206     53,051      2.971      3      17,684         170-         .952-
 32    Rankin            34,322     34,322      1.923      2      17,161         693-        3.881-
 33    Scott             21,187
       Smith             14,303     35,490      1.988      2      17,745         109-         .610-
 34    Newton            19,517     19,517      1.093      1      19,517       1,663+        9.314+
 35    Lauderdale        67,119     67,119      3.759      4      16,780       1,174-        6.576-
 36    Cl. Ch.            16,493     16,493       .924      1      16,493       1,361-        7.623-
 37    Jasper            16,909     16,909       .947      1      16,909         945-        5.293-
 38    Jefferson Davis   13,540
       Simpson           20,454     33,994      1.905      2      16,997         857-        4.800-
 39    Copiah            27,051
       Lawrence          10,215     37,266      2.087      2      18,633         779+        4.363+
 40    Jefferson         10,142
       Lincoln           26,759     36,901      2.067      2      18,450         596+        3.338+
 41    Adams             37,730     37,730      2.113      2      18.865       1,011+        5.662+



*507
                      Population                 Members     No. of   Population   Over (+)       % Over (+)
Dist.                  of Each       District    to Which   Members      Per      or Under (-)   or Under (-)
 No.     Counties      County       Population   Entitled    Given      Member       Norm            Norm
 42    Amite            15,573
       Franklin         9,286
       Wilkinson       13,235         38,094      2.134         2       19,047       1,193+          6.682+
 43    Pike            35,063         35,063      1.964         2       17,532         322-          1.804-
 44    Marion          23,293
       Walthall        13,512         36,805      2.063         2       18,402         548+          3.069+
 45    Covington       13,637
       Jones           59,542         73,179      4.099         4       18,295         441+          2.470+
 46    Forrest         52,722
       Lamar           13,675         66,397      3.719         4       16,599       1,255-          7.029-
 47    Wayne           16,258         16,258       .911         1       16,258       1,596-          8.939-
 48    Greene           8,366
       Perry            8,475         17,111       .959         1       17,111         743-          4.161-
 49    George          11,098
       Stone            7,013         18,111      1.015         1       18,111         257+          1.439+
 50    Hancock         14,039
       Pearl River     22,411         36,450      2.042         2       18,225         371+          2.078+
 51    Harrison       119,489        119,489      6.693         7       17,070         784-          4.391-
 52    Jackson         55,522         55,522      3.109         3       18,507         653+          3.657+
                    ---------      ---------    -------       ---       ------
TOTALS & AVERAGES   2,178,141      2,178,141    122.000       122       17,854
                    ==========================================================



*508 APPENDIX 4 STATE SENATE



*509 APPENDIX 5 HOUSE OF REPRESENTATIVES